The plaintiff in error, Logan Billingsley, was convicted at the January, 1912, term of the county court of Oklahoma county on a charge of conducting a gambling game, commonly known as "Klondike," and his punishment fixed at a fine of three hundred dollars and imprisonment in the county jail for a period of thirty days. The appeal was filed in this court on the 29th day of April, 1912. There is no petition in error filed, and no briefs filed or appearance made for oral argument. This case was assigned for oral argument on the 6th day of June, 1913. When it was called the Attorney General in open court moved the dismissal of the appeal on the ground that the plaintiff in error had not paid the costs incurred thereby. The motion is sustained. See Clarady v. State, ante, decided at this term of court.
The appeal is dismissed, with direction to the trial court to cause the judgment and sentence to be forthwith carried into execution.